Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-16, 19-25, 27-31 are objected to because of the following informalities: 
 	Claims 11-16 should depend from claim 10.
 	Claims 19-25 should depend from claim 18.
 	Claims 27-31 should depend from claim 26.
  	Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 17-18, 41, 43-45 of U.S. Patent No. 11,324,006. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-30 are either anticipated by or obvious variants of patent claims 1, 3-4, 17-18, 41, 43-45.  For example, patent claim 41 includes all limitations of independent claim 2.  Patent claim 1 includes all limitations of independent claim 10.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1, 3-4, 17-18, 41, 43-45.  In particular, the following table shows the corresponding limitations between claims 2-31 and patent claims 1, 3-4, 17-18, 41, 43-45.
Present Application Claims (17/661,704)
Patent claims (US 11,324,006)
2. A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, and the one or more processors configured to: 
receive control information comprising an index value associated with a time-domain resource for communication of a data transmission; 
identify, based at least in part on the index value, a symbol-level offset referenced to a starting symbol of a physical control channel in which the control information is received; and 
communicate the data transmission in the time-domain resource, wherein a starting symbol of the data transmission is offset from the starting symbol of the physical control channel by the symbol-level offset.
3. The UE of claim 2, wherein the control information is associated with a service type.
4. The UE of claim 3, wherein the service type is an ultra-reliable low latency communication (URLLC) service type.

5. The UE of claim 2, wherein the data transmission is communicated on a physical shared channel.




6. The UE of claim 2, wherein the data transmission is an ultra-reliable low latency communication (URLLC).
7. The UE of claim 2, wherein the index value indicates at least one of: a first timing between a resource grant of the physical control channel and the data transmission, or a second timing between the data transmission and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission.





8. The UE of claim 7, wherein at least one of the first timing or the second timing is indicated using a quantity of symbols.
9. The UE of claim 2, wherein the one or more processors are further configured to: identify, based on at least in part on the index value, a duration for the data transmission, wherein the data transmission is communicated based at least in part on the duration of the data transmission.
10. A method of wireless communication performed by a user equipment (UE), comprising: receiving control information comprising an index value associated with a time-domain resource for communication of a data transmission; identifying, based at least in part on the index value, a symbol-level offset referenced to a starting symbol of a physical control channel in which the control information is received; and communicating the data transmission in the time-domain resource, wherein a starting symbol of the data transmission is offset from the starting symbol of the physical control channel by the symbol-level offset.
11. The method of claim 0, wherein the control information is associated with a service type.
12. The method of claim 0, wherein the service type is an ultra-reliable low latency communication (URLLC) service type.
13. The method of claim 0, wherein the data transmission is communicated on a physical shared channel.




14. The method of claim 0, wherein the data transmission is an ultra-reliable low latency communication (URLLC).
15. The method of claim 0, wherein the index value indicates at least one of: a first timing between a resource grant of the physical control channel and the data transmission, or a second timing between the data transmission and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission.



16. The method of claim 0, wherein at least one of the first timing or the second timing is indicated using a quantity of symbols.
17. The method of claim 0, further comprising: identifying, based at least in part on the index value, a duration for the data transmission, wherein the data transmission is communicated based at least in part on the duration of the data transmission.
18. A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: receive control information comprising an index value associated with a time-domain resource for communication of a data transmission; identify, based at least in part on the index value, a symbol-level offset referenced to a starting symbol of a physical control channel in which the control information is received; and communicate the data transmission in the time-domain resource, wherein a starting symbol of the data transmission is offset from the starting symbol of the physical control channel by the symbol-level offset.

19. The non-transitory computer-readable medium of claim 0, wherein the control information is associated with a service type.
20. The non-transitory computer-readable medium of claim 0, wherein the service type is an ultra-reliable low latency communication (URLLC) service type.
21. The non-transitory computer-readable medium of claim 0, wherein the data transmission is communicated on a physical shared channel.



22. The non-transitory computer-readable medium of claim 0, wherein the data transmission is an ultra-reliable low latency communication (URLLC).
23. The non-transitory computer-readable medium of claim 0, wherein the index value indicates at least one of: a first timing between a resource grant of the physical control channel and the data transmission, or a second timing between the data transmission and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission.




24. The non-transitory computer-readable medium of claim 0, wherein at least one of the first timing or the second timing is indicated using a quantity of symbols.





25. The non-transitory computer-readable medium of claim 0, wherein the one or more instructions further cause the UE to: identify, based at least in part on the index value, a duration for the data transmission, wherein the data transmission is communicated based at least in part on the duration of the data transmission.
26. An apparatus for wireless communication, comprising: 


means for receiving control information comprising an index value associated with a time-domain resource for communication of a data transmission; 
means for identifying, based at least in part on the index value, a symbol-level offset referenced to a starting symbol of a physical control channel in which the control information is received; and 
means for communicating the data transmission in the time-domain resource, wherein a starting symbol of the data transmission is offset from the starting symbol of the physical control channel by the symbol-level offset.
27. The apparatus of claim 0, wherein the control information is associated with a service type.
28. The apparatus of claim 0, wherein the service type is an ultra-reliable low latency communication (URLLC) service type.
29. The apparatus of claim 0, wherein the data transmission is communicated on a physical shared channel.




30. The apparatus of claim 0, wherein the data transmission is an ultra-reliable low latency communication (URLLC).
31. The apparatus of claim 0, wherein the index value indicates at least one of: a first timing between a resource grant of the physical control channel and the data transmission, or a second timing between the data transmission and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission.

41. A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: 
receive signaling comprising an index value associated with a service type; and


 identify a starting symbol of a time-domain resource, for a transmission associated with the service type, based on the signaling, 

wherein the starting symbol of the time-domain resource is identified using a starting symbol of a physical downlink control channel (PDCCH) that includes the signaling as a reference point.
Claim 41.


Claim 41.



43. The UE of claim 41, wherein the transmission comprises at least one of: a physical downlink shared channel (PDSCH) communication, a physical uplink control channel (PUCCH) communication, or a physical uplink shared channel (PUSCH) communication.
Claim 41.


44. The UE of claim 41, wherein the signaling identifies at least one of: timing between a downlink resource grant on the PDCCH and a downlink data transmission on a physical downlink shared channel (PDSCH), timing between a downlink data transmission on the PDSCH and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission on a physical uplink control channel (PUCCH), or timing between an uplink resource grant on the PDCCH and uplink data transmission on a physical uplink shared channel (PUSCH).
Claim 44.




45. The UE of claim 41, wherein the signaling identifies a duration of a mini-slot for the transmission.




1. A method of wireless communication performed by a user equipment (UE), comprising: receiving signaling comprising an index value associated with a service type; and 
identifying a starting symbol of a time-domain resource, for a transmission associated with the service type, based on the signaling, 

wherein the starting symbol of the time-domain resource is identified using a starting symbol of a physical downlink control channel (PDCCH) that includes the signaling as a reference point.
Claim 1.


Claim 1.


3. The method of claim 1, wherein the transmission comprises at least one of: a physical downlink shared channel (PDSCH) communication, a physical uplink control channel (PUCCH) communication, or a physical uplink shared channel (PUSCH) communication.
Claim 1.


4. The method of claim 1, wherein the signaling identifies at least one of: timing between a downlink resource grant on the PDCCH and a downlink data transmission on a physical downlink shared channel (PDSCH), timing between a downlink data transmission on the PDSCH and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission on a physical uplink control channel (PUCCH), or timing between an uplink resource grant on the PDCCH and uplink data transmission on a physical uplink shared channel (PUSCH).

17. The method of claim 1, wherein the signaling identifies a duration of a mini-slot for the transmission.




1. A method of wireless communication performed by a user equipment (UE), comprising: 



receiving signaling comprising an index value associated with a service type; and 


identifying a starting symbol of a time-domain resource, for a transmission associated with the service type, based on the signaling, 


wherein the starting symbol of the time-domain resource is identified using a starting symbol of a physical downlink control channel (PDCCH) that includes the signaling as a reference point.
Claim 1.



Claim 1.



3. The method of claim 1, wherein the transmission comprises at least one of: a physical downlink shared channel (PDSCH) communication, a physical uplink control channel (PUCCH) communication, or a physical uplink shared channel (PUSCH) communication.
Claim 1.



4. The method of claim 1, wherein the signaling identifies at least one of: timing between a downlink resource grant on the PDCCH and a downlink data transmission on a physical downlink shared channel (PDSCH), timing between a downlink data transmission on the PDSCH and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission on a physical uplink control channel (PUCCH), or timing between an uplink resource grant on the PDCCH and uplink data transmission on a physical uplink shared channel (PUSCH).
18. The method of claim 17, wherein, when the transmission is an uplink communication, the duration of the mini-slot for the transmission is a first number of symbols and, when the transmission is a downlink communication, the duration of the mini-slot for the transmission is a second number of symbols that is different from the first number of symbols.
17. The method of claim 1, wherein the signaling identifies a duration of a mini-slot for the transmission.





41. A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to: receive signaling comprising an index value associated with a service type; and 

identify a starting symbol of a time-domain resource, for a transmission associated with the service type, based on the signaling, wherein the starting symbol of the time-domain resource is identified using a starting symbol of a physical downlink control channel (PDCCH) that includes the signaling as a reference point.




Claim 41.


Claim 41.


43. The UE of claim 41, wherein the transmission comprises at least one of: a physical downlink shared channel (PDSCH) communication, a physical uplink control channel (PUCCH) communication, or a physical uplink shared channel (PUSCH) communication.
Claim 41.


44. The UE of claim 41, wherein the signaling identifies at least one of: timing between a downlink resource grant on the PDCCH and a downlink data transmission on a physical downlink shared channel (PDSCH), timing between a downlink data transmission on the PDSCH and a hybrid automatic repeat request acknowledgment (HARQ-ACK) transmission on a physical uplink control channel (PUCCH), or timing between an uplink resource grant on the PDCCH and uplink data transmission on a physical uplink shared channel (PUSCH).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag C Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477